SWING, J.
The Cincinnati, Hamilton & Dayton Railroad Co. instituted proceedings in the probate court of Hamilton county to assess the value of land which it wanted *231to appropriate for railroad purposes. The jury fixed the value of the land at $8,250, which was $1,750 more than a jury had found the property to be worth at a previous trial. The verdicts were successively set aside on the ground that they were excessive, and to the action of the court as to the second verdict a petition in error was filed in the court of common pleas.
Davidson & Conway, for Hauff.
Ramsey, Maxwell & Ramsey, for the railroad company.
A motion by the railroad company to dismiss the petition, on the ground that the order of the probate court in setting aside the verdict for excessiveness and granting a new trial was not such a final order as to entitle a party to take the case up on error, was granted in the court of common pleas, and from that order the case was taken to the circuit court, where the action of the common pleas was affirmed.